*611
ORDER

PER CURIAM.
Plaintiff, Ouellette Machinery Systems, Inc. appeals from a judgment in its favor on its claim for damages for breach of warranty against General Motors Corporation. It argues that the trial court erred in excluding evidence relating to consequential damages. No error of law appears. A written opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).